DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “light transmissive substrate” from claim 1 and the “intermediate optical components” from claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims objected to because of the following informalities:  
Claim 1 recites “when the light emitting elements of the first set are emitting light and the light emitting elements of the second set are not emitting light, light output from the at least first optical element is within  a first wavelength range, and such that, when the light emitting elements of the second set are emitting light and the light emitting elements of the first set are 
Furthermore claim 1 recites “wherein the first optical element and the second optical element each comprise a light transmissive substrate”. The term “substrate” is unclear, based in part on the remarks from 11/15/2021.  The term “substrate” has been interpreted as “substratum” or “an underlying support” or “the material of which something is made and from which it derives its special qualities”. The Examiner sees no underlying support or structure for the optical elements in the illustrations and sees no details for an underlying support in the disclosure. The Examiner has interpreted “substrate” to require “a layer”. Bergmann clearly teaches a layer around the LEDs. 
Claim 13 recites “configured to control supply of power selectively to the first set of light emitting elements or to the second set of light emitting elements, but not to both… at the same time”. The Examiner notes that such a limitation is a functional limitation and only requires the prior art being capable of performing the function. Any controller capable of individually addressing light emitting elements is capable of not addressing the elements at the same time. I.e. the Examiner has not given weight to the limitation as any structure is capable of not controlling to structures at the same time if it is capable of controlling the structures individually. 
Claim 14 recites “arranged indirectly via one or more intermediate optical components on the first elongated carrier”. There is unclear structural relationship of the intermediate optical components, i.e. it is unclear what the first optical element is indirectly connected from and it is 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann (U.S. 10,260,683).
Regarding claim 1, Bergmann teaches a lighting module (see fig. 1, 3d) comprising: at least a first elongated carrier (substrate 202) and a second elongated carrier, each arranged to support a plurality of light-emitting elements (LEDs 204) and configured to provide power to the plurality of light-emitting elements, the plurality of light-emitting elements comprising at least a first set of said plurality of light-emitting elements supported on the first elongated carrier and a second set of said a plurality of light-emitting elements supported on the second elongated carrier (see fig. 1); and 
at least a first optical element and a second optical element (lumiphoric layer 400) coupled to the at least first elongated carrier and to the at least second elongated carrier respectively, and said first and second optical elements being configured to receive light emitted from the first set of light-emitting elements when supplied with power and light emitted from the second set of light-emitting elements when supplied with power, respectively, wherein the light-emitting elements of the first set and the second set and the at least first optical element and second optical element are configured such that, when the light-emitting elements of the first set 
wherein the first optical element and the second optical element each comprise a light transmissive substrate (lumiphoric layer 400 forms a layer, additionally lumiphoric layer may be a solid support element spatially segregated from a solid state emitter or an independent lens see col. 5 lines 1-17).
Regarding claim 2, Bergmann teaches that the light-emitting elements of the first set and the second set and the at least first optical element and second optical element are configured such that, when the light-emitting elements of the first set are emitting light and the light-emitting elements of the second set are not emitting light, light output from the at least first optical element is white light (200c, cool light), and such that, when the light- emitting elements of the second set are emitting light and the light-emitting elements of the first set are not emitting light, light output from the at least second optical element is colored light (see col. 13 lines 26-38, “single colors and  non-phosphor converted colors can also be used. Additional single or saturated color LEDs can be added…”).
Regarding claim 3, Bergmann teaches that each of the first elongated carrier and the second elongated carrier has a longitudinal axis, and wherein the light-emitting elements of the first set of light-emitting elements are arranged in at least one succession on the first elongated carrier parallel to the longitudinal axis of the first elongated carrier, and the light-emitting elements of the second set of light-emitting elements are arranged in at least one succession on the second elongated carrier parallel to the longitudinal axis of the second elongated carrier (see fig. 3d, arranged on upper surface of substrate).

Regarding claim 9, Bergmann teaches that the at least one optical element comprises at least one of: light scattering elements, luminescent material, or material configured to diffuse and/or scatter light incident or impinging thereon (see col. 7 lines 26-65).

Regarding claim 10, Bergmann teaches that the at least one optical element (400, enclosure 102) comprises a plurality of light diffusing layers which are optically interconnected with each other, wherein each of the plurality of light diffusing layers is configured to diffuse and/or scatter light incident or impinging thereon; or wherein the at least one optical element comprises at least one light- transmissive layer (400) and at least one light diffusing (102, diffusive element see col. 5 line 57) and/or scattering layer, wherein the at least one light-transmissive layer is configured to form a light mixing chamber for the received light capable of mixing the received light, and wherein the at least one light diffusing and/or scattering layer is configured to further mix the received light that has been mixed in the light mixing chamber by means of diffusing and/or scattering the light from the light mixing chamber.

Regarding claim 11, Bergmann teaches that the lighting module comprises at least two elongated carriers, and wherein the lighting module further comprises a coupling carrier (base 104 and connecting wires and structure) configured to couple to and support each of the at least two elongated carriers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 5, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann.
Regarding claim 5, Bergmann teaches that the light-emitting elements of the first set of light-emitting elements are arranged in a plurality of successions on the first elongated carrier, each of the plurality of successions being parallel to the longitudinal axis of the first elongated carrier, and the light-emitting elements of the second set of light-emitting elements are arranged in a plurality of successions on the second elongated carrier, each of the plurality of successions being parallel to the longitudinal axis of the second elongated carrier (see fig. 9, two processions on opposing sides of the substrate or see fig. 19 for multiple successions per substrate with different colors).

Regarding claim 6, Bergmann teaches that all of the light-emitting elements in the respective ones of the plurality of successions of light-emitting elements on the first elongated carrier and/or the second elongated carrier are configured to emit light, when supplied with power, within a same wavelength range; and wherein the light-emitting elements in different ones of the plurality of successions of light-emitting elements on the first elongated carrier and/or the second elongated carrier are configured to emit light, when supplied with power, within different wavelength ranges (see col. 10 lines 15-25).
The Examiner notes that it is unclear whether the embodiment described in col. 10 lines 15-25 is taught by Bergmann as being combineable with the single filament or different colored filaments of the first embodiment. 

Regarding claim 12, Bergmann teaches that the at least one elongated carrier is arranged to support the plurality of light-emitting elements at a first side of the at least one elongated carrier.
Bergmann does not specifically teach that at least one electrical conductor for providing power to the plurality of light-emitting elements is arranged at a second side of the at least one elongated carrier.
The Examiner takes official notice that a mounting substrate with elements on one side and conductors on a second side is commonly known in the art as a single sided printed circuit board. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a single sided pcb to mount the LED structures of Bergmann as single sided PCBs are cheap to manufacture, suitable for powering LEDs, and highly adaptable and known in the art.
Claims 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann in view of Chong (U.S. 10, 412, 806).
Regarding claim 7, Bergmann teaches that the light-emitting elements of the first set of light-emitting elements are arranged in at least three successions on the first elongated carrier (see fig. 19, 3 instances of 200c), each of the at least three successions being parallel to the longitudinal axis of the first elongated carrier, or the light-emitting elements of the second set of light- emitting elements are arranged in at least three successions on the second elongated 
Bergmann does not teach that wherein the light-emitting elements in different ones of the at least three successions of light-emitting elements on the first elongated carrier or the second elongated carrier are configured to emit red, green, and blue light, respectively, when supplied with power.
Chong teaches that the light-emitting elements in different ones of the at least three successions of light-emitting elements on the first elongated carrier or the second elongated carrier are configured to emit red, green, and blue light, respectively, when supplied with power (see fig. 2c).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an rgb arrangement as taught by Chong on the second substrate of Bergmann to provide a tunable light source that is capable of adjusting the individual red, green, blue values of the light, thereby achieving any color desired instead of just warm or cool white. 
Regarding claim 8, Chong teaches that the plurality of successions of light-emitting elements on the first elongated carrier are staggered with respect to each other (see fig. 2c); or wherein the plurality of successions of light-emitting elements on the second elongated carrier are staggered with respect to each other.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an rgb arrangement as taught by Chong on the second substrate of Bergmann to provide a tunable light source that is capable of adjusting the individual red, green, blue values of the light, thereby achieving any color desired instead of just warm or cool white. 
Regarding claim 13, Bergmann teaches comprising: a lighting module according to any one of claims 1; and 

wherein the control unit is configured to control supply of power selectively to the first set of light-emitting elements or to the second set of light-emitting elements, but not to both the first set of light-emitting elements and the second set of light-emitting elements at the same time.
Bergmann does not teach that the supply of power to the plurality of light-emitting elements can be controlled individually.
Chong teaches that the supply of power to the plurality of light-emitting elements can be controlled individually (see col. 1 lines 33-40). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an rgb arrangement as taught by Chong on the second substrate of Bergmann to provide a tunable light source that is capable of adjusting the individual red, green, blue values of the light, thereby achieving any color desired instead of just warm or cool white. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann in view of Ge (U.S. 2013/0058080).
Regarding claim 14, Bergmann does not teach that the first optical element is arranged indirectly via one or more intermediate optical components on the first elongated carrier. 
Ge teaches that the first optical element (phosphor layer 26) is arranged indirectly via one or more intermediate optical components (transparent dieelectric layer 25) on the first elongated carrier (see fig. 10).
. 

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument, that asserts that Bergmann does not teach a light transmissive substrate and that such a substrate is incompatible with Bergmann’s lumiphoric layer, the Examiner respectfully disagrees. 
The term “light transmissive substrate” is unclear, and it is unclear how it overcomes Bergmann’s structure. The term “substrate” as many different meanings in the art, but is usually used in a manner regarding an underlying support or a layer of some form. The Examiner sees no such structure in either the drawings or the disclosure. The optical component of the application appears to be a singular light transmissive structure that goes over the LED chips. It does not appear to have a further substrate component and the Examiner sees no support for such. The Examiner has therefore interpreted the limitation as a “light transmissive layer”, which appears to be the intent of the disclosure. Bergmann’s lumiphoric forms a layer around the LEDs. Additionally, Bergmann’s lumiphoric layer has a substrate of with lumiphoric elements deposited within. And, Bergmann teaches the lumiphoric layer being structures as a support element that may be spatially segregated from a solid-state emitter, see col. 5 lines 1-17.
The Examiner finds that the term substrate is unclear, but the Bergmann anticipates any reasonable interpretation of the structure. 
Regarding Applicant’s argument that Bergmann does not teach that the second optical element is nonwhite light, the Examiner respectfully disagrees. Bergmann teaches alternative embodiments using various single point color diodes, as noted in the rejection above. 
. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Matthew J. Peerce/Primary Examiner, Art Unit 2875